—Order, Supreme Court, New York Count (Robert Lippmann, J.), entered on or about May 16, 1994, which dismissed, after a hearing, petitioner’s CPLR article 75 application, and directed the parties to proceed to arbitration, unanimously affirmed, with costs.
Assuming petitioner’s proof was sufficient to demonstrate that the offending vehicle was insured by respondent American Casualty Company, the balance of the evidence submitted on petitioner’s direct case, consisting of a Department of Motor Vehicles DP37 form indicating effective cancellation of the policy four days before the accident, and the testimony of respondent’s underwriting consultant that the policy was cancelled effective December 1, 1992 for non-payment of the balance of the initial premium installment, negated coverage on the relevant date, and petitioner made no offer of proof demonstrating that it could impugn the effectiveness of such cancellation. The parties, therefore, appropriately were directed to arbitrate the uninsured motorist claim (see, Matter of Nationwide Ins. Co. [Dye—Metropolitan Prop. & Liab. Ins. Co.], 170 AD2d 683; Matter of Aetna Cas. & Sur. Co. v Dixon, 121 AD2d 256). Concur—Murphy, P. J., Ellerin, Kupferman, Williams and Tom, JJ.